Citation Nr: 1207693	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  03-16 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In February 2005, the Board remanded this case for further evidentiary development.  Thereafter, in August 2006, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In October 2008, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board.  In June 2009 and March 2011, the Board remanded this case for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In November 2011, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

For reasons explained below, the appeal is once again REMANDED to the RO.  VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

The Veteran claims to have PTSD as secondary to his experiences as a military policeman during active service.  During the course of his claim he has reported numerous stressors, including investigation of car accidents, criminal investigations and criminal scenes such as murders and rapes, as well as frequent confrontations with drunken servicemen.  He also indicated that when he was assigned to duty at the Naval brig in Guam, an inmate named [redacted] tried to kill himself by slitting his wrist and that when he entered the cell he slipped and fell because the entire floor was covered in blood.  

In November 2010 and December 2010 statements through his representative, the Veteran asserted that the incident of [redacted]s suicide attempt while incarcerated in the Naval brig in Guam would be documented in [redacted]s service records between June 1968 and July 1968.  Accordingly, confirmation of such stressor to include review of [redacted]s service records should be accomplished on remand. 

In support of his assertions that he investigated car accidents and criminal scenes and was involved with frequent confrontations with drunken servicemen, the Veteran submitted April 2010 lay statements from friends who knew him during his period of service in Guam and a former police officer with the Guam Police Department who worked with him while he was in Guam.  These lay statements essentially indicated that in 1968 and 1969, the Veteran had participated in many investigations of fatal and non-fatal traffic accidents, brawls in local business establishments, robberies, domestic disturbance cases, and rape and murder cases that involved both military personnel and civilians.  The Veteran's friends stated that he would get disturbed by the cases he investigated and talk about them.  In particular, one friend reported that during the summer of 1968, she passed by the Veteran as he was directing traffic on a one-car accident where the car was wrapped around the power pole.  She found out from the Veteran that there had been a fatality and stated that when she met up with him later that evening, he was very disturbed by the incident.  

The Board recognizes that a reply from the Department of the Air Force revealed that no unit histories were kept for the 1967 to 1968 period for the 3960th Security Police Squadron, the unit in which the Veteran worked while in Guam.  However, while the specifics of most of the Veteran's claimed stressors of his investigations likely cannot be verified, the Veteran has submitted evidence in the form of April 2010 lay statements which tend to support his claimed stressors involving his investigations, particularly fatal automobile accidents.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (requiring corroboration of every detail, including the veteran's personal participation, defines "corroboration" far too narrowly).  

To establish service connection for PTSD, there must be a link established by medical evidence, between current symptoms and an in-service stressor.  Although the record does contain a diagnosis of PTSD, this diagnosis was based upon the report of multiple unverified stressors.  Therefore, the Board finds that a new examination is warranted for the purpose of determining whether the Veteran's reported stressors pertaining to his investigations, particularly fatal traffic accidents, are sufficient to support a diagnosis of PTSD.    

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development through official sources, to include review of service records of Air Force Airman 2nd Class [redacted] dated from June 1968 to July 1968, to corroborate that [redacted] attempted suicide while incarcerated in the Naval brig in Guam.  If records are unavailable, then notify the Veteran and his representative of this fact.   

2.  Thereafter, the Veteran should be afforded a VA psychiatric examination by a psychiatrist or psychologist to determine whether the Veteran suffers from PTSD as a result of corroborated stressors.  The RO/AMC should identify any stressors deemed corroborated/verified to the examiner.  The claims folder and a copy of this remand should be made available to the examiner for review.  The examination should include any diagnostic tests or studies that are deemed necessary for an accurate assessment.  

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD.  If so, the examiner should specify whether the Veteran's claimed stressors of investigating cases in Guam as a military policeman, particularly fatal traffic accidents, are sufficient to produce PTSD and whether there is a link between the current diagnosis and such stressors, or any other stressors the RO/AMC have indicated are verified/corroborated.  Any opinion expressed by the examiner should be accompanied by a complete rationale.  

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



